Per curiam.
This is an action for mandamus, declaratory judgment, injunctive relief, and contract damages. The trial court granted appellees’ motion to dismiss the action for failure to state a claim upon which relief could be granted. The judgment of the trial court is affirmed except *146to the extent that the trial court dismissed the appellants’ claim for contract damages. We find that this claim should not have been dismissed.
Decided June 4, 1987.
Austin E. Catts, Robert C. Koski, for appellants.
Kendric E. Smith, Marva Jones Brooks, Overtis L. Hicks, for appellees.

Judgment affirmed in part, reversed in part.


All the Justices concur.